Citation Nr: 0025521	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for disability of the 
right knee to include chondromalacia rated as 20 percent 
disabling and arthritis with limitation of motion currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1998 rating determination by the Buffalo, New 
York, Regional Office (RO) which increased the evaluation for 
chondromalacia of the right knee to 20 percent.  In February 
2000 the RO granted a separate 10 percent evaluation for X-
ray evidence of arthritis with painful limited motion of the 
right knee.

On a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown , 6 Vet.App. 35 (1993).  Thus, the 
claim for a higher evaluation for a right knee disability 
remains in appellate status before the Board.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Since the most recent VA examination in September 1999 the 
veteran has undergone at least one operation to alleviate 
pain and correct his right knee disability.  According to a 
styatement from Dr. N.S. Banwar dated in January 2000, the 
veteran underwent this surgery in Octobwer 1999.  Further, 
the September 1999 VA examination report does not address the 
considerations discussed by the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet.App. 202 (1995). Specifically, the examination report 
lacks findings related to functional loss due to pain, 
weakness, excess fatigability or incoordination and the 
extent to which these factors affect range of motion.  On 
examination range of motion of the right knee was 0 to 100 
degrees with some discomfort.  There was pain and crackling 
of the right knee on examination.  

Medical opinions from the veteran's private physician, N.S. 
Banwar, M.D., dated in January 2000 indicate that at that 
time the veteran was still in the recovery phase from his 
most recent surgery in October 1999 and could only extend his 
knee to 15 degrees.  The examiner also stated that following 
recovery the veteran would continue to have significant 
functional deficits in his knee.  Dr. Banwar concluded that 
the veteran was not employable due to his knee condition.

Accordingly, the Board is of the opinion that the veteran 
should be afforded a thorough and contemporaneous VA 
examination, to include a review of his claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination 
in September 1999.  Any additional relevant records of VA or 
private treatment that are not currently of record should be 
obtained and associated with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of any 
additional VA or private records 
pertaining to treatment of the veteran's 
service-connected right knee disability 
with chondromalacia and arthritis with 
limitation of motion, from September 
1999.  The RO should specifically request 
from the appropriate facility the 
operative reports and associated clinical 
records concerning the October 1999 
surgery conducted to repair the veteran's 
right knee disability.  These records 
should be associated with the claims 
folder.

3.  Following receipt of proper 
authorization from the veteran, the RO 
should contact N.S. Banwar, M.D., and 
request copies of all medical records 
concerning treatment of the veteran's 
right knee, including all office 
treatment records.  Dr. Banwar should be 
asked to submit a statement detailing the 
basis for the conclusions in his previous 
statement that the veteran would continue 
to have significant functional deficits 
in his right knee and that he was 
unemployable due to his right knee 
condition.  He should be given an 
opportunity to supplement his prior 
statements with medical evidence and/or 
provide appropriate references to medical 
literature to support his opinion.  
Copies of complete clinical records 
should be associated with the claims 
folder.

4.  The veteran should undergo a VA 
orthopedic examination of the right knee.  
All indicated tests and studies should be 
completed and all findings reported in 
detail.  Limitation of motion should be 
specifically reported in degrees.  The 
examiner should also be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  The examiner should include a 
detailed account of all manifestations of 
the right knee disability found to be 
present.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file , the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Has the veteran's service- 
connected right knee disability 
resulted in frequent episodes of 
locking, pain, or effusion?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

c.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?  (when 
measuring the veteran's range of 
motion in degrees, the examiner 
should give the normal range of 
motion for comparison purposes).

d.  How do the range of motion 
findings of the right knee relate in 
terms of whether any limitation of 
motion is severe, moderate, or 
slight?  

The examiner should provide an accurate 
assessment of the arthritis based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

e.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disorder.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West,  11 
Vet. App. 268 (1998).

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  This review should include 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 as well as 
all information added to the file since 
the last supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


